DETAILED ACTION
Claims 1, 5-20, 22-23, 25-29 are pending. Claims 2 and 24 have been canceled, their subject matter having been incorporated into independent claims 1, 22, and 23. Claim 3 has been canceled. Claim 4 (now canceled) was previously indicated allowable and has been incorporated into claim 29. It is noted that claim 29 is labeled “new” but is not. Rather, pending claim 29 appears to be an amended version of previous claim 29. It is also noted that claim 8 is labeled “amended” but appears to be the same as previously presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Examiner relied on Kojima for disclosing “a function of a first input value related to the determined or estimated operator input torque and a second input value correlated to a current braking value”, the Control Station NPL article for teaching the use of integration to achieve superior control, and Jonasson for “positive” scrub radius. The teachings of the NPL article and Jonasson have not be argued. Applicant’s arguments are directed solely to Kojima and whether it discloses determining the braking value based on user input torque on the steering wheel and a current amount of braking, as Examiner put forth in the rejection of record.
Applicant explains that Kojima senses active control by the user based on a steering torque deviation 32 and a command value variation 33, where the command value variation is a variation in the command value provided to the lane departure prevention system over time (page 8 of remarks). Applicant then argues that “The command value variation is not based on a current amount of braking…Instead it is variation over time of the commands sent to the lane departure prevention system”. This statement is inaccurate because “commands sent to the lane departure prevention system” include braking commands. 
the command value variation is how many times the user sends commands to override the lane prevention system” (top of page 9 of remarks, emphasis added). Examiner respectfully disagrees and submits that there is no support in Kojima for this interpretation. Nowhere does Kojima disclose that the “command value variation” is “how many times the user sends commands to override the lane prevention system” as Applicant has argued, nor does this comply with the meaning of “variation” as understood in the English language or, more particularly, as used in Kojima (see e.g. [0037]). Rather Applicant seems to be confusing this concept with subsequent steps (shown in Fig. 4) for determining the driver’s operational intention (i.e. command variation is determined in step S205, whereas “how many times” is counted in step S212). 
Applicant continues by arguing that the command value variation “has nothing to do with current braking”. Examiner respectfully disagrees. Fig. 6 of Kojima clearly shows that the command value variation detection means 33 receives an input from the control amount distribution means 31 which determines commands to the steering and braking control units. While the figure does not indicate the content of this input, Kojima is explicit that this configuration “allows the influence by a control command to the brake…to be considered” (emphasis added). That is, in the case that braking commands are used for deviation avoidance control, different braking forces applied to the right and left wheels may cause variation in the steering torque even without the driver’s operational intention. Therefore it is important for the lane prevention braking commands to be considered in order to account for steering variation that is NOT an indication of driver intent ([0058]). 
Hence Examiner maintains that Kojima does consider both steering torque input by the driver and a current braking value/command when determining a braking value/command for achieving steering support. 

Allowable Subject Matter
Claims 8, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed. It is noted that there are claim objections below for claim 29. However these are minor informalities and do not affect the scope of the claim. 
The following is an examiner’s statement of reasons for allowance: The claim is considered allowable for the specific recitation of “identifying that there is a need for steering support when an operator input torque exceeds a predetermined maximum torque value during a predetermined period of time” in combination with other claim limitations. The prior art made of record and not relied upon is considered pertinent to this feature. US 2009/0026994 A1, to Namuduri et al., discloses evaluating if hand-wheel torque exceeds threshold for a predetermined period of time. If so, it is determined that the assist motor is locked and reduces assistance ([0029]). Similarly, US 6026926, to Noro et al., discloses evaluating if the steering torque acting on the steering system has exceeded a predetermined value for a preset time. If so, current supplied to the motor is decreased to prevent overload (col. 4, lns. 2-11, and/or col. 4, lns. 33-40). Therefore, although the claimed evaluation of steering torque can be found in both of these references, the resultant determination differs from that of claim 29. Specifically, neither Namuduri nor Noro disclose identifying that there is a need for steering support based on this evaluation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claim 29 is objected to because of the following informalities:  “an operator input torque” in line 8 should be changed to “[[an]] the operator input torque” and “a determined or estimated operator input torque” in lines 11-12 should be changed to “[[a]] the determined or estimated operator input torque” to properly refer to the operator input torque that is determined and/or estimated in line 5.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “means for determining and/or estimating” in claims 1, 22, 23, and 29; and “means for identifying”, “means for determining”, and “means for controlling” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the “means for determining and/or estimating” is understood to correspond to a torque sensor (402) or an electronically assisted steering system (404) (see end of [0054] of specification) and all other means correspond to software in a control unit (110) (see [0052] of specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites that the determined braking value is “substantially equal to” a maximum brake pressure (line 3). The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, Examiner will adopt an understanding of “substantially” that may or may not be broader than Applicant intended. To overcome this rejection, Examiner suggests amending the claim in a manner consistent with the specifics disclosed in [0024] (e.g. determining if the braking value exceeds a predetermined threshold that may be between 80-90% of the maximum brake pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13, 15-17, 19, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0239255 A1) in view of Jonasson et al. (US 2016/0325721 A1) and Control Station (“Common Industrial Applications of PI Control”).
Regarding claim 1, Kojima teaches a method for providing vehicle steering support by differential wheel braking, the vehicle comprising: 
at least two axles with at least two wheels per axle (Fig. 1); 
a braking system allowing individual braking of the wheels ([0025]); and 
means for determining and/or estimating an operator input torque applied on a steering wheel (steering torque sensor 10),[…], wherein the method comprising: 
identifying a need for steering support (Fig. 3: S101-S105 and related text, particularly [0040-41] regarding S104 and S105); 
determining a braking value required for achieving the needed steering support (Fig. 3, step S106, [0041]: calculate brake command control value Mb such that the combination of the steering control command value and the brake command control value generates the target yaw moment; which appears to correspond to block 31 of Fig. 6, [0035]) wherein determining the braking value comprises using a […] controller (control loop shown in Fig. 6), wherein an […] term used by the controller comprises […] a function of a first input value relating to the determined or estimated operator input torque (Fig. 6: steering toque sensor 10 input into steering torque variation detection means 32 which is evaluated in Driver’s intention determination means 34) and a second input value correlated to a current braking value (Fig 6: block 34 also receives input from command value variation detection means 33; [0058] further discloses that this configuration “allows the influence by a control command to the brake…to be considered”); and 
controlling the braking system based on the determined braking value (Fig. 3, step S109, [0042]).
Kojima also teaches that “in a case of deviation avoidance control using a brake, when different braking forces are applied to steered wheels 1a and 1c, a torque due to the difference between right and left braking forces will act to rotate the steering wheel 7 because of structural characteristics of the steering system” ([0058]). This describes a “scrub radius” similar to Applicant’s disclosure (see [0010]). However, Kojima does not specify which direction the steering wheel is turned relative to the right-left braking force imbalance and thus does not explicitly state that the vehicle is configured with a “positive” scrub radius. However, Jonasson teaches a secondary steering system that uses differential braking in which the vehicle’s scrub radius is positive ([0016]). Jonasson discloses that “The scrub radius has proven to be an efficient tool for a lateral control of the host vehicle during the steering maneuver along the upcoming path” ([0013]) and “With a positive scrub radius a relatively large lateral displacement of the host vehicle can be achieved during the differential braking” ([0016]). Hence it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima, if not already inherent, to be used on a vehicle with a positive scrub radius as taught by Jonasson in order to efficiently perform lateral control over potential large displacement distances (Jonasson [0013], [0016]).
Kojima also does not teach that the controller is a “proportional-integral” controller or that the term used by the controller is an “integral” term comprising an “integration” of the function of the two input values. Rather, Kojima discloses that the Driver’s intention determination means 34 determines whether the deviation from a lane results from the driver’s intention or not. Specifically, in the absence of a turn signal indication, “When deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 is a threshold or more as well, the driver’s intention determination means 34 determines the presence of the driver’s intentional operation” ([0036]). Hence the determination is based only on a difference (error) between these inputs compared to a threshold. However, other evaluations such as proportional integral evaluations were well known in the art to assess an error. For example, Control Station teaches that proportional-integral (PI) control (which inherently comprises an “integral” term comprising an “integration”) “provides superior control in a wide range of industrial applications” (2nd paragraph) and that “it delivers reliable performance and is also reasonably simple to configure” (last paragraph) relative to P-only control (in which the control output is proportional to error alone). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to utilize PI control for the Driver’s intention determination means because use of PI control for highly dynamic applications requiring responsiveness (such as the steering and braking of Kojima) was recognized as being part of the ordinary capabilities of one skilled in the art. Furthermore, PI control was known to advantageously provide simple and reliable control (Control Station).
Regarding claim 7, modified Kojima teaches the method according to claim 1, and Kojima, as modified, also teaches that the integral term and/or a proportional term used by the controller each comprises a factor, which is vehicle speed dependent (Kojima Fig. 6: command values output from block 31 are vehicle speed dependent by virtue of the wheel speed sensors 4a-d input into block 26; see cited portions of Control Station for “integral term”/integral function incorporated in the rejection of claim 1).
Regarding claim 9, modified Kojima teaches the method according to claim 1, and Kojima also teaches that the function is based on a value and/or a direction of the first input value in relation to the second input value ([0036]: the Driver’s intention determination means 34 determines whether the deviation from a lane results from the driver’s intention or not. Specifically, in the absence of a turn signal indication, “When deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 is a threshold or more as well, the driver’s intention determination means 34 determines the presence of the driver’s intentional operation”).
Regarding claim 10, modified Kojima teaches the method according to claim 9, and Kojima, as modified, also teaches that the function value is set to a first value when the first input value has the same sign as the second input value and its absolute value is below a first threshold value, wherein the first value has a different sign than the first input value. Since Kojima discloses that the Driver’s intention determination means 34 determines a deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 ([0036]), the claim corresponds to a situation of subtracting a large command value variation from a small steering torque variation (both values would be positive, but the difference would be negative). In this situation, Kojima, as modified, reads on the claim without further modification. (Examiner notes that the claim does not require the first value to be a particular or predetermined value, and the result of the calculation in Kojima would naturally be some value with the signs being a matter of circumstances outside the invention’s control). 
Regarding claim 11, modified Kojima teaches the method according to claim 10, and Kojima, as modified, also teaches that the function value is set to a second value when the first input value has the same sign as the second input value and its absolute value is between the first threshold value and a second threshold value. Since Kojima discloses that the Driver’s intention determination means 34 determines a deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 ([0036]), the claim corresponds to a situation of subtracting the command value variation from a lower-mid-range steering torque variation (both values would be positive, but the difference would be different than in the situation recited in claim 10, thereby reading on “a second value”). In this situation, Kojima, as modified, reads on the claim without further modification. (Examiner notes that the claim does not require the second value to be a particular or predetermined value, and the result of the calculation in Kojima in this situation, which is beyond the invention’s control, would naturally be a different/second value compared to the first value obtained in claim 10). 
Regarding claim 12, modified Kojima teaches the method according to claim 11, and Kojima, as modified, also teaches that the absolute value of the function value increases between the second value  and a third value when the first input value has the same sign as the second input value and its absolute value is between the second threshold value and a third threshold value, wherein the third value has the same sign as the first input value. Since Kojima discloses that the Driver’s intention determination means 34 determines a deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 ([0036]), the claim corresponds to a situation of subtracting the relatively small command value variation from an upper-mid-range steering torque variation (both values would be positive, but the difference (which would also be positive) would increase as steering torque variation increased relative to the change in command value variation). In this situation, Kojima, as modified, reads on the claim without further modification. (Examiner notes that the claim does not require the second value or the third value to be a particular or predetermined value, and the result of the calculation in Kojima in this situation, which is beyond the invention’s control, would naturally increase). 
Regarding claim 13, modified Kojima teaches the method according to claim 12, and Kojima, as modified, also teaches that the function value is set to a fourth value when the first input value has the same sign as the second input value and its absolute value exceeds the third threshold value, the absolute value of the fourth value being significantly higher than the absolute value of the third value, wherein the fourth value has the same sign as the first input value. Since Kojima discloses that the Driver’s intention determination means 34 determines a deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 ([0036]), the claim corresponds to a situation of subtracting the a relatively small command value variation from a high steering torque variation (both values would be positive, but the difference would be different than in the situations recited in claims 10-12, thereby reading on “a fourth value”). In this situation, Kojima, as modified, reads on the claim without further modification. (Examiner notes that the claim does not require the fourth value to be a particular or predetermined value, and the result of the calculation in Kojima in this situation, which is beyond the invention’s control, would naturally be a different/fourth value compared to the values obtained in claims 10-12).
Regarding claim 15, modified Kojima teaches the method according to claim 1, and Kojima also teaches that the determined braking value indicates on which side of the vehicle the braking value should be applied ([0025]: brake control unit 17 capable of independently increasing/decreasing the fluid pressure to be applied to each of the wheel cylinders 3a-d; it is understood that the braking control unit differentiates among the wheels and sends the independent commands accordingly).
Regarding claim 16, modified Kojima teaches the method according to claim 1, and Kojima also teaches determining distribution of the braking value between the vehicle wheels ([0025]: brake control unit 17 capable of independently increasing/decreasing the fluid pressure to be applied to each of the wheel cylinders 3a-d; independently controlling braking in any way reads on a braking distribution).
Regarding claim 17, modified Kojima teaches the method according to claim 16, and Kojima also teaches that the distribution is determined based on at least one of the configuration of the brake system, the current vehicle speed, and/or if the determined braking value is substantially equal to a maximum brake pressure (Kojima Fig. 6: command values output from block 31 are vehicle speed dependent by virtue of the wheel speed sensors 4a-d input into block 26).
Regarding claim 19, modified Kojima teaches the method according to claim 1, and Kojima also teaches that the braking system is controlled based on the determined braking value (Fig. 3, step S109, [0042]) and the current vehicle speed (Kojima Fig. 6: command values output from block 31 are vehicle speed dependent by virtue of the wheel speed sensors 4a-d input into block 26; see cited portions of Control Station for “integral term”/integral function incorporated in the rejection of claim 1).
Regarding claim 22, Kojima teaches providing vehicle steering support by differential wheel braking, where the vehicle comprises at least two axles with at least two wheels per axle (Fig. 1); a braking system allowing individual braking of the wheels ([0025]); and means for determining and/or estimating an operator input torque applied on a steering wheel (steering torque sensor 10), […] to perform the following operations: 
identifying a need for steering support (Fig. 3: S101-S105 and related text, particularly [0040-41] regarding S104 and S105); 
determining a braking value required for achieving the needed steering support (Fig. 3, step S106, [0041]: calculate brake command control value Mb such that the combination of the steering control command value and the brake command control value generates the target yaw moment; which appears to correspond to block 31 of Fig. 6, [0035]), wherein determining the braking value comprises using a […] controller (control loop shown in Fig. 6), wherein an […] term used by the controller comprises […] a function of a first input value relating to the determined or estimated operator input torque (Fig. 6: steering toque sensor 10 input into steering torque variation detection means 32 which is evaluated in Driver’s intention determination means 34) and a second input value correlated to a current braking value (Fig 6: block 34 also receives input from command value variation detection means 33; [0058] further discloses that this configuration “allows the influence by a control command to the brake…to be considered”); and 
controlling the braking system based on the determined braking value (Fig. 3, step S109, [0042]).
Kojima also teaches that “in a case of deviation avoidance control using a brake, when different braking forces are applied to steered wheels 1a and 1c, a torque due to the difference between right and left braking forces will act to rotate the steering wheel 7 because of structural characteristics of the steering system” ([0058]). This describes a “scrub radius” similar to Applicant’s disclosure (see [0010]). However, Kojima does not specify which direction the steering wheel is turned relative to the right-left braking force imbalance and thus does not explicitly state that the vehicle is configured with a “positive” scrub radius. However, Jonasson teaches a secondary steering system that uses differential braking in which the vehicle’s scrub radius is positive ([0016]). Jonasson discloses that “The scrub radius has proven to be an efficient tool for a lateral control of the host vehicle during the steering maneuver along the upcoming path” ([0013]) and “With a positive scrub radius a relatively large lateral displacement of the host vehicle can be achieved during the differential braking” ([0016]). Hence it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima, if not already inherent, to be used on a vehicle with a positive scrub radius as taught by Jonasson in order to efficiently perform lateral control over potential large displacement distances (Jonasson [0013], [0016]).
Kojima also does not teach that the controller is a “proportional-integral” controller or that the term used by the controller is an “integral” term comprising an “integration” of the function of the two input values. Rather, Kojima discloses that the Driver’s intention determination means 34 determines whether the deviation from a lane results from the driver’s intention or not. Specifically, in the absence of a turn signal indication, “When deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 is a threshold or more as well, the driver’s intention determination means 34 determines the presence of the driver’s intentional operation” ([0036]). Hence the determination is based only on a difference (error) between these inputs compared to a threshold. However, other evaluations such as proportional integral evaluations were well known in the art to assess an error. For example, Control Station teaches that proportional-integral (PI) control (which inherently comprises an “integral” term comprising an “integration”) “provides superior control in a wide range of industrial applications” (2nd paragraph) and that “it delivers reliable performance and is also reasonably simple to configure” (last paragraph) relative to P-only control (in which the control output is proportional to error alone). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to utilize PI control for the Driver’s intention determination means because use of PI control for highly dynamic applications requiring responsiveness (such as the steering and braking of Kojima) was recognized as being part of the ordinary capabilities of one skilled in the art. Furthermore, PI control was known to advantageously provide simple and reliable control (Control Station).
Finally, Kojima does not explicitly disclose “a computer program product comprising computer program code stored on a non-transitory computer-readable medium”. However, Kojima clearly describes computer-implemented functional language (e.g. control unit 23 is understood to be a data processing device) and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to program the functionality of Kojima in computer program code embodied on a computer-readable medium because this technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 23, Kojima teaches a system for providing steering support by differential wheel braking in a vehicle, the vehicle comprising at least two axles with at least two wheels per axle (Fig. 1), […] wherein the system is arranged in communication with a braking system of the vehicle (braking control unit 17), the braking system allowing individual braking of the wheels ([0025]), and wherein the system is arranged in communication with means for determining and/or estimating an operator input torque applied on a steering wheel (steering torque sensor 10), wherein the system comprises: 
means for identifying a need for steering support (Fig. 3: S101-S105 and related text, particularly [0040-41] regarding S104 and S105); 
means for determining a braking value required for achieving the needed steering support (Fig. 3, step S106, [0041]: calculate brake command control value Mb such that the combination of the steering control command value and the brake command control value generates the target yaw moment; which appears to correspond to block 31 of Fig. 6, [0035]), wherein determining the braking value comprises using a […] controller (control loop shown in Fig. 6), wherein an […] term used by the controller comprises […] a function of a first input value relating to the determined or estimated operator input torque (Fig. 6: steering toque sensor 10 input into steering torque variation detection means 32 which is evaluated in Driver’s intention determination means 34) and a second input value correlated to a current braking value (Fig 6: block 34 also receives input from command value variation detection means 33; [0058] further discloses that this configuration “allows the influence by a control command to the brake…to be considered”); and 
means for controlling the braking system based on the determined braking value (Fig. 3, step S109, [0042]).
Kojima also teaches that “in a case of deviation avoidance control using a brake, when different braking forces are applied to steered wheels 1a and 1c, a torque due to the difference between right and left braking forces will act to rotate the steering wheel 7 because of structural characteristics of the steering system” ([0058]). This describes a “scrub radius” similar to Applicant’s disclosure (see [0010]). However, Kojima does not specify which direction the steering wheel is turned relative to the right-left braking force imbalance and thus does not explicitly state that the vehicle is configured with a “positive” scrub radius. However, Jonasson teaches a secondary steering system that uses differential braking in which the vehicle’s scrub radius is positive ([0016]). Jonasson discloses that “The scrub radius has proven to be an efficient tool for a lateral control of the host vehicle during the steering maneuver along the upcoming path” ([0013]) and “With a positive scrub radius a relatively large lateral displacement of the host vehicle can be achieved during the differential braking” ([0016]). Hence it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima, if not already inherent, to be used on a vehicle with a positive scrub radius as taught by Jonasson in order to efficiently perform lateral control over potential large displacement distances (Jonasson [0013], [0016]).
Kojima also does not teach that the controller is a “proportional-integral” controllers or that the term used by the controller is an “integral” term comprising an “integration” of the function of the two input values. Rather, Kojima discloses that the Driver’s intention determination means 34 determines whether the deviation from a lane results from the driver’s intention or not. Specifically, in the absence of a turn signal indication, “When deviation between the output from steering torque variation detection means 32 and output from the command value variation detection means 33 is a threshold or more as well, the driver’s intention determination means 34 determines the presence of the driver’s intentional operation” ([0036]). Hence the determination is based only on a difference (error) between these inputs compared to a threshold. However, other evaluations such as proportional integral evaluations were well known in the art to assess an error. For example, Control Station teaches that proportional-integral (PI) control (which inherently comprises an “integral” term comprising an “integration”) “provides superior control in a wide range of industrial applications” (2nd paragraph) and that “it delivers reliable performance and is also reasonably simple to configure” (last paragraph) relative to P-only control (in which the control output is proportional to error alone). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to utilize PI control for the Driver’s intention determination means because use of PI control for highly dynamic applications requiring responsiveness (such as the steering and braking of Kojima) was recognized as being part of the ordinary capabilities of one skilled in the art. Furthermore, PI control was known to advantageously provide simple and reliable control (Control Station).
Regarding claim 25, modified Kojima teaches the system according to claim 23, and Kojima also teaches an interface for communication with the brake system (Fig. 1 shows connections among vehicle components, including brake control unit 17f).
Regarding claim 26, modified Kojima teaches the system according to claim 23, and Kojima also teaches means for determining distribution of the braking value between the vehicle wheels ([0025]: brake control unit 17 capable of independently increasing/decreasing the fluid pressure to be applied to each of the wheel cylinders 3a-d; independently controlling braking in any way reads on a braking distribution).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0239255 A1) in view of Jonasson et al. (US 2016/0325721 A1), Control Station (“Common Industrial Applications of PI Control”) and Getman et al. (US 2009/0093928 A1).
Regarding claim 5, modified Kojima teaches the method according to claim 1, but does not teach that a need for steering support is identified “only if a current vehicle speed is above 7 km/h”. However, Getman teaches a safety device to modify the individual wheel torque or braking to improve trailering performance ([0073]) and specifically teaches that the brake control commands may only be generated in a situation that includes the vehicle speed being above a threshold ([0096]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to refrain from performing the stabilizing braking commands when the vehicle is traveling less than a threshold speed as taught by Getman since additional braking at such low speeds may be more noticeable to the driver. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0239255 A1) in view of Jonasson et al. (US 2016/0325721 A1), Control Station (“Common Industrial Applications of PI Control”) and Kodera et al. (US 2017/0113720 A1).
Regarding claim 6, modified Kojima teaches the method according to claim 1, but Kojima, as modified, does not teach determining “if a difference between the current wheel angle and a wheel angle defining a wheel position in parallel with the longitudinal extension of the vehicle is less than a predetermined wheel angle value”. However, Kodera teaches comparing both a steering wheel angle and a steered wheel angle to a threshold in order to determine a steering reaction force ([0049]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to compare the steered wheel angle to a threshold as taught by Kodera because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. the brake-steer system of Kojima with the ability to compare the steered wheel angle to a threshold

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0239255 A1) in view of Jonasson et al. (US 2016/0325721 A1), Control Station (“Common Industrial Applications of PI Control”) and Chen et al. (US 2006/0069489 A1).
Regarding claim 20, modified Kojima teaches the method according to claim 1, but Kojima, as modified, does not teach that the braking value used for controlling the braking system “is set to a value of zero if the absolute value of the determined braking value is lower than minimum threshold value”. However, Chen teaches that, “due to the intrusive nature of a brake-based control, it is frequently desirable to implement a deadband to prevent unwanted activations of the vehicle brake subsystem. A deadband can be implemented on the output of the feedforward control calculation so as to prevent brake activations when the control output magnitude is below a specified threshold.” ([0043]). Examiner understands that preventing the brake activation is essentially the same as setting the braking value to zero. Hence it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to prevent the brake activation (effectively setting the brake command to a value of zero) when the control output magnitude is less than a threshold as taught by Chen in order to prevent unwanted activations of the vehicle brake subsystem (Chen [0043]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0239255 A1) in view of Jonasson et al. (US 2016/0325721 A1), Control Station (“Common Industrial Applications of PI Control”) and Hack et al. (US 2005/0228568 A1).
Regarding claim 27, modified Kojima teaches the system according to claim 23, but Kojima, as modified, does not teach that the system is arranged “in communication with an instrument cluster and wherein the system is adapted to inform an the operator of the vehicle about the provided steering support via the instrument cluster”. However, Hack teaches that “It has proven particularly advantageous that the driver is informed about … the operating mode of the vehicle stabilizing device” ([0023]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kojima to inform the driver about the provided steering support via an instrument cluster as taught by Hack in order to enable the driver to monitor operation of the vehicle and possible faults (Hack [0023]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2012/0239255 A1) in view of Jonasson et al. (US 2016/0325721 A1), Control Station (“Common Industrial Applications of PI Control”) and Matsumoto et al. (JP 2006-193156 A).
Regarding claim 28, modified Kojima teaches the system according to claim 23, but Kojima, as modified, does not explicitly teach that the system is adapted to “ensure that the vehicle speed is reduced when the need for steering support has been identified”. However, Matsumoto teaches a lane deviation prevention device in which, if a vehicle is about to depart from a lane, a braking differential is applied to the right and left wheels to both apply a yaw moment ([0006]) and decelerate the vehicle ([0022]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kojima to ensure that the vehicle speed is reduced as taught by Matsumoto in order to stabilize the vehicle and give a sense of security to the driver (Matsumoto [0022]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662